DETAILED ACTION
A complete action on the merits of claims 1-20 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: Updated status of the parent applications in [01] of the specification is required.  
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  “the electrode one or more” in line 2 should be amended to recite --the electrode is one or more--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 11-13, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Weber (US Pub. No. 2012/0209167) in view of Mantell (US Patent No. 6,905,489).
Regarding Claim 1, Weber teaches a multi-cannula surgical instrument (Fig. 1 and [0010]), comprising: an outer cannula 1 including: a proximal end and a distal tip; and a second flow-through orifice near the distal tip thereof ([0020]-[0028] and “needle 100 generally comprises a hollow outer needle 1 having a relatively sharpened or sharp tip 12 at its distal end 13. The illustrative outer needle 1 may also be referred to as a hollow needle, or a hollow tube, or an outer tube 1, and illustratively provides a means for puncturing body tissue” in [0045], see various embodiments in Figs. 1-14); 
an inner cannula 4 movably disposed within the outer cannula between a retracted position and an advanced position ([0020]-[0028], [0045] and shown in various embodiments of Figs. 1- 14), the inner cannula including: a proximal end and a distal tip (Figs. 1- 14); and a first inner duct and a first flow-through orifice 48 near the distal tip, the first flow-through orifice being in fluid communication with the first inner duct, the first inner duct and the first flow-through orifice being configured to allow a fluid flow therethrough ([0047] and [0056]);
a hub 47 mounting the inner cannula and the outer cannula at the proximal ends of the inner cannula and the outer cannula, wherein the hub is configured to allow a fluid flow through the hub, the second duct, and the second flow- through orifice ([0012], [0021] and [0045] and Figs. 1-14);
Although Weber shows the outer cannula being hollow with an opening at its distal end (a second orifice) for advancing the inner cannula, as well as moving the inner blunt 4 with respect to the outer needle and the outer needle having a larger diameter with respect to the inner blunt 4 (creating a second duct), Weber discloses biasing the inner blunt to an extended position exiting the outer needle 1 and therefore, it is not clear if by retracting the inner blunt 4 within the outer needle, whether the inner blunt will be positioned inside the outer needle enough to create a flow path between the two allowing the fluid to exit the distal sharp end opening of needle 1. 
In the same field of invention, Mantell teaches an advancement made to Verres needles (such as that disclosed by Weber) is to provide for means to allow simultaneous supply of multiple fluid during a treatment procedure. Mantell teaches providing multiple ducts and flow paths in surgical instrument. The outer cannula of Mantell includes a distal tip thereof and a lumen extending between the inner cannula and the outer cannula, wherein when the inner cannula is situated within the outer cannula, includs a fluid path that fluidly contacts the inner cannula and being in fluid communication with the second flow-through orifice, (see annotated figure below). Therefore, either the invention of Weber allows for the inner blunt to be retracted to a position to allow the fluid to flow out of the exit hole 48 and pass through a fluid path inside the outer needle between the two and exit through the sharp distal tip of the outer needle or in alternative it would have been obvious to have the inner blunt retract to a position to create such a fluid path to allow the fluid to exit the distal tip opening of the outer needle in order to allow fluid to be delivered through the distal tip of the outer needle to provide lubrication if needed. 

    PNG
    media_image1.png
    634
    566
    media_image1.png
    Greyscale


Regarding Claim 2, Weber teaches further comprising a distance adjustment mechanism that is arranged to allow manual adjustment of the position of the distal tip of the inner cannula with respect to the distal tip of said outer cannula ([0013] and [0020]-[0028)).
Regarding Claim 11, Weber teaches further comprising a biasing mechanism (spring 7) that is coupled to the inner cannula and biases the inner cannula towards the advanced position in the absence of resistance against the distal tip of the inner cannula ([0020]-[0028] and [0045]-[0048]).
Regarding Claim 12, Weber teaches a multi-cannula surgical instrument, comprising:
an outer cannula 1 including a proximal end and a distal tip (Fig. 1);
an inner cannula 4 including:
a proximal end and a distal tip (Figs. 1-14),
a first inner duct  (inner lumen) and a first flow-through orifice 48 near the distal tip, the first flow-through orifice being in fluid communication with the first inner duct, the first inner duct and the first flow-through orifice being configured to allow a fluid flow therethrough ([0047] and [0056]);
 wherein the outer cannula 1 at least partially surrounds the inner cannula 4 and the inner cannula is movably disposed within the outer cannula between a retracted position and an advanced position, the retracted position having the distal tip of the outer cannula positioned distally beyond the distal tip of the inner cannula and the advanced position having the distal tip of the inner cannula positioned distally beyond the distal tip of the outer cannula (Figs. 1-14 and [0020]-[0028]); and
a biasing mechanism (spring 7) coupled to the inner cannula and arranged to bias the inner cannula towards the advanced position ([0020]-[0028] and [0045]-[0048]),
Although Weber shows the outer cannula being hollow with an opening at its distal end (a second orifice) for advancing the inner cannula, as well as moving the inner blunt 4 with respect to the outer needle and the outer needle having a larger diameter with respect to the inner blunt 4 (creating a second duct), Weber discloses biasing the inner blunt to an extended position exiting the outer needle 1 and therefore, it is not clear if by retracting the inner blunt 4 within the outer needle, whether the inner blunt will be positioned inside the outer needle enough to create a flow path between the two allowing the fluid to exit the distal sharp end opening of needle 1. 
In the same field of invention, Mantell teaches an advancement made to Verres needles (such as that disclosed by Weber) is to provide for means to allow simultaneous supply of multiple fluid during a treatment procedure. Mantell teaches providing multiple ducts and flow paths in surgical instrument. The outer cannula of Mantell includes a distal tip thereof and a lumen extending between the inner cannula and the outer cannula, wherein when the inner cannula is situated within the outer cannula, includs a fluid path that fluidly contacts the inner cannula and being in fluid communication with the second flow-through orifice, (see annotated figure above). Therefore, either the invention of Weber allows for the inner blunt to be retracted to a position to allow the fluid to flow out of the exit hole 48 and pass through a fluid path inside the outer needle between the two and exit through the sharp distal tip of the outer needle or in alternative it would have been obvious to have the inner blunt retract to a position to create such a fluid path to allow the fluid to exit the distal tip opening of the outer needle in order to allow fluid to be delivered through the distal tip of the outer needle to provide lubrication if needed. 
Regarding Claim 13, Weber teaches wherein the biasing mechanism includes at least one resilient element coupled to the inner cannula and arranged to resiliently bias the inner cannula inner cannula towards the advanced position in the absence of resistance against the distal tip of the inner cannula (spring 7, [0045]-[0048]).
Regarding Claim 17, Weber teaches a multi-cannula surgical instrument (Figs. 1-14), comprising:
an outer cannula 1 including:
a proximal end and a distal tip (Fig. 1),
a wall connecting the proximal end to the distal tip and forming a hollow tube (inner lumen as seen in various figures 1-14), and
a second inner duct disposed within the hollow tube (outer needle lumen);
an inner cannula 4 that is at least partially disposed within the second inner duct of the outer cannula (Figs. 1-14), the inner cannula including: a proximal end and a distal tip, and a first inner duct and a first flow-through orifice 48 near the distal tip, the first flow-through orifice being in fluid communication with the first inner duct, the first inner duct and the first flow-through orifice being configured to allow a fluid flow therethrough ([0047] and [0056]); and
a hub 47 mounting the inner cannula and the outer cannula at the proximal ends of the inner cannula and the outer cannula (Figs. 1-14 and [0056]),
wherein the inner cannula 4 is movably disposed within the outer cannula 1 between a retracted position and an advanced position, the retracted position having the distal tip of the outer cannula positioned distally beyond the distal tip of the inner cannula and the advanced position having the distal tip of the inner cannula positioned distally beyond the distal tip of the outer cannula ([0020]-[0028] and [0045]-[0048]); and
Although Weber shows the outer cannula being hollow with an opening at its distal end (a second orifice) for advancing the inner cannula, as well as moving the inner blunt 4 with respect to the outer needle and the outer needle having a larger diameter with respect to the inner blunt 4 (creating a second duct), Weber discloses biasing the inner blunt to an extended position exiting the outer needle 1 and therefore, it is not clear if by retracting the inner blunt 4 within the outer needle, whether the inner blunt will be positioned inside the outer needle enough to create a flow path between the two allowing the fluid to exit the distal sharp end opening of needle 1. 
In the same field of invention, Mantell teaches an advancement made to Verres needles (such as that disclosed by Weber) is to provide for means to allow simultaneous supply of multiple fluid during a treatment procedure. Mantell teaches providing multiple ducts and flow paths in surgical instrument. The outer cannula of Mantell includes a distal tip thereof and a lumen extending between the inner cannula and the outer cannula, wherein when the inner cannula is situated within the outer cannula, includs a fluid path that fluidly contacts the inner cannula and being in fluid communication with the second flow-through orifice, (see annotated figure above). Therefore, either the invention of Weber allows for the inner blunt to be retracted to a position to allow the fluid to flow out of the exit hole 48 and pass through a fluid path inside the outer needle between the two and exit through the sharp distal tip of the outer needle or in alternative it would have been obvious to have the inner blunt retract to a position to create such a fluid path to allow the fluid to exit the distal tip opening of the outer needle in order to allow fluid to be delivered through the distal tip of the outer needle to provide lubrication if needed. 
Regarding Claim 20, Weber teaches further comprising a biasing mechanism (spring 7) that is coupled to the inner cannula and biases the inner cannula towards the advanced position in the absence of resistance against the distal tip of the inner cannula ([0020]-[0028] and [0045]-[0048]).

Claims 3-4, 10, 14, 16 and 18 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Weber alone or in view of Mantell as applied above and further in view of Sharp (US Pub. No. 2008/0119868).
Regarding Claims 3-4 and 14, Weber in view of Mantell teaches the invention as applied above, but neither teach wherein the distal tip of the inner cannula includes an electrode, wherein the electrode one or more of a cauterizing electrode or an ablating electrode. In the same field of invention, Sharp teaches “a veress cannula may be slidably engageable with a lumen of the endoscope to fenestrate the distal uterine wall. A dissecting device may be provided for cutting the anatomical structure in the peritoneal space for which the endoscope provides visualization. In some embodiments one or more of the transuterine cannula and endoscope can articulate while in a patient” in [0012] as well as “an obturator 170 of the present invention may be advanced past the distal opening of a transuterine cannula 172 with sealing balloons 174 to fenestrate the distal wall of the uterus. Specifically, the obturator 170 may have a frusto-conical distal segment terminating in a rounded distal tip as shown, and the entire frusto-conical distal segment (FIG. 11) or only the rounded distal tip (FIG. 12) may bear an electrode array 176. The array 176 can be energized via an energization wire extending through the transuterine cannula 172 for fenestrating the distal wall of the uterus and at the same time cauterizing the cut tissue” in [0069] and Fig. 11. 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add an electrode for cauterization of the tissue to the invention of Weber in order to allow multiple treatments with the same instrument as Sharp teaches.
Regarding Claims 10, 16 and 18, Neither Weber nor Mantell teach further comprising a balloon applied over the first flow-through orifice and configured for insertion in an anatomic cavity or an anatomic tubular structure. In the same field of invention Sharp teaches a similar Veress needle including a balloon applied over the first flow-through orifice and configured for insertion in an anatomic cavity or an anatomic tubular structure in order to improve stabilization of the instrument within the cavity of a patient [0016]-[0017] and Figs. 11-15). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add a balloon to the invention of Weber in order to help fix and stabilize the instrument within the cavity of the patient as Sharp teaches.

Claims 5, 7 and 15 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Weber alone or in view of Mantell as applied above and further in view of Lehrer (US Patent No. 5,685,856).
Regarding Claims 5, 7 and 15, Weber in view of Mantell teaches the invention as applied above, but neither teach further comprising a guide disposed within the first inner duct and extending through the first flow-through orifice, wherein the guide includes an optical fiber.
In the same field of invention, Lehrer teaches a coaxial blunt dilator insertion system for insertion of laparoscopic cannulas which uses a coaxial needle guide and blunt dilator instead of a sharp trocar to insert primary and secondary laparoscopic cannulas. In addition, Lehrer further teaches passing an optical insert 306, which is made of neutral fiber optical material, is shown fixedly attached to the distal end of outer sleeve guide 104 through the blunt dilator and the cannula 108 in order to allow clear viewing of the targeted area during surgery. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add a similar guide including fiber optic to the invention of Weber in order to allow viewing of the targeted site during use of the device as Lehrer teaches.

Claim 5 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Weber alone or in view of Mantell as applied above and further in view of Bakos (US Pub. No. 2010/0048990).
Regarding Claim 5, Weber in view of Mantell teaches the invention as applied above, but neither teach further comprising a guide disposed within the first inner duct and extending through the first flow-through orifice.
In the same field of invention, Bakos teaches a guidewire 112 extending through stylet 104 and needle 102 in order to help guide extension of stylet 104 through tissue as discussed in [0036] and shown in Figs. 3-6. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add a guidewire to the invention of Weber to assist with extension and placing the blunt inner cannula with respect to the targeted tissue.
Claims 6, 8 and 19 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Weber alone or in view of Mantell and Bakos as applied above and further in view of Lamson (US Pub. No. 2004/0015193).
Regarding Claims 6 and 19, Weber in view of Mantell as modified by Bakos teaches the invention as applied above; however, neither teach wherein the guide includes an electrically conductive wire usable for ablation from an end of the guide.
In the same field of invention, Lamson teaches positioning a guide (hollow penetrator 14) through catheter 10 in order to place a pacing electrode, ablation electrodes or sensors at the target area ([0043] and Figs. 1a-8). It would have been obvious to one having ordinary skill in the art at the time of the invention to pass a guide with electrodes or sensors through the instrument of Weber in order to ablate or sense the target area during the procedure without the need to insert several instruments to the target area in view of the teachings of Lamson.


Claim 9 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Weber alone or in view of Mantell and Bakos as applied above and further in view of Laske (US Pub. No. 2004/0068299).
Regarding Claim 9, Weber in view of Mantell as modified by Bakos teaches the invention as applied above; however, neither teach wherein the guide includes a hollow tube configured to transport and spray a fluid for distribution from an end of the guide.
In the same field of invention, Laske teaches inserting a hollow guide through a cannula connected to a fluid source for irrigation of tissue at the targeted area (claim 15 and Fig. 2). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to pass a hollow guidetube through the cannula of Weber in view of Mantell as modified by Bakos in order to allow irrigation of the tissue at the site for lubrication purposes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794